Order filed September 11, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00570-CV
                                   ____________

                         RUBIE BUCHALA, Appellant

                                         V.

        ROBERT JOHNSON, JR. AND AUSTIN COUNTY, Appellee


                   On Appeal from the County Court at Law
                            Austin County, Texas
                      Trial Court Cause No. 16CV-5395

                                     ORDER

      The notice of appeal in this case was filed June 29, 2018. The clerk responsible
for preparing the record notified this court that appellant had not made payment for
the record. No evidence that appellant has established indigence has been filed. See
Tex. R. Civ. P. 145. On August 3, 2018, this court notified appellant that the appeal
was subject to dismissal unless appellant filed a response with proof of payment for
the record. No response was filed. Therefore, the court issues the following order.
      Appellant is ordered to demonstrate to this court that he has made
arrangements to pay for the clerk’s record on or before September 26, 2018. See Tex.
R. App. P. 35.3(c). If appellant fails to do so, the appeal will be dismissed. See Tex.
R. App. P. 37.3(b).



                                        PER CURIAM